Exhibit 10.4


DXC TECHNOLOGY COMPANY


2017 OMNIBUS INCENTIVE PLAN


SERVICE BASED RESTRICTED STOCK UNIT


AWARD AGREEMENT


1.
Grant of Award.

This Agreement (“Agreement”) is made and entered into as of «Grant_Date_x» (the
“Grant Date”) by and between DXC Technology Company, a Nevada corporation (the
“Company”), and «Name_x», a full-time employee of the Company and/or one or more
of its Subsidiaries (the “Employee”).
This Agreement granting the Employee an award under the Plan (the “Award”) shall
be subject to all of the terms and conditions set forth in the DXC Technology
Company 2017 Omnibus Incentive Plan (the “Plan”) and this Agreement. Except as
defined in Appendix A, capitalized terms shall have the same meanings ascribed
to them under the Plan.
This Award is subject to the data privacy provisions set forth in Appendix B.
Award Granted: «Shares_Granted_x» Restricted Stock Units (the “RSUs”)
Upon each of the dates indicated below (each, a “Vesting Date”), subject to the
terms and conditions set forth herein, the RSUs shall vest with respect to the
number indicated below across from such date:
Number of RSUs Vesting              Date
1/3 of the RSUs Granted    1st Anniversary of the Grant Date
    1/3 of the RSUs Granted    2nd Anniversary of the Grant Date
1/3 of the RSUs Granted    3rd Anniversary of the Grant Date


2.
Settlement of RSUs.

(a)    The RSUs shall be settled by the Company delivering to the Employee (or
after the Employee’s death, the beneficiary designated by the Employee for such
purpose), on the applicable Scheduled Settlement Date, a lump-sum cash payment
equal to the product of (x) the Fair Market Value of one RSU Share on the
applicable Vesting Date, multiplied by (y) the number of RSUs vesting on such
date, together with any related Dividend Equivalents.
(b)    Except as otherwise provided in this Agreement, the RSUs shall be settled
on the applicable Scheduled Settlement Date.
3.
Effect of Termination of Employment; Approved Termination; Change in Control;
Recoupment and Forfeiture.

(a)    Age 62 or Older Other than for Cause, death or Disability with at least
10 Years of Service; Approved Termination. If, prior to the settlement of the
RSUs in full:
(i)    the Employee’s status as an employee of the Company or any of its
Subsidiaries is terminated at age 62 or older for no reason, or for any reason
other than Cause, death or Disability, and the Employee shall have been (or for
any other purpose shall have been treated as if he or she had been) a continuous
employee of the Company or its Subsidiaries for at least 10 years immediately
prior to the date of termination of employment status; or
(ii)    the Employee’s status as an employee of the Company or any of its
Subsidiaries is terminated at any time during the term of the Award and such
termination is specifically approved by the Committee for purposes of this
Section 3(a),
then, as soon as practicable after the Employee’s status as an employee of the
Company or its Subsidiaries is terminated (the “Employment Termination Date”),
the Company shall settle a portion of the remaining unsettled RSUs and any
related Dividend Equivalents. The portion of the RSUs settled will be determined
by multiplying (x) the total number of RSUs granted under this Award by (y) a
fraction, the numerator of which is the number of full months of continuous
service with the Company or its Subsidiaries that the Employee has completed
since the Grant Date and the denominator of which is the total number of full
months from the Grant Date until the last scheduled Vesting Date under the
Award, and then subtracting from the resulting product the total number of RSUs
granted under this Award, if any, that have vested and been settled prior to the
Employment Termination Date. The portion of the RSUs not settled in accordance
with this section and any related Dividend Equivalents shall automatically be
cancelled as of the close of business on the Employment Termination Date.
(b)    Leave of Absence. If, prior to the settlement of the RSUs in full, the
Employee is granted a leave of absence (including a military leave of absence),
the Employee and the Company each reasonably anticipate that the Employee will
return to active employment and either (x) the leave of absence is to be for not
more than six months or (y) at all times during the leave of absence the
Employee has a statutory or contractual right to return to work, then:
(i)    while on leave of absence the Employee shall be treated as if he were an
active employee;
(ii)    if the Employee’s leave of absence is terminated and the Employee does
not timely return to active employment, the date of the end of the leave of
absence shall be treated as the Employment Termination Date;
(iii)    if the Employee’s leave of absence is terminated and the Employee
timely returns to active employment, he shall be treated as if active employment
had continued uninterrupted during the leave of absence; and
(iv)    if a Scheduled Settlement Date occurs during the Employee’s leave of
absence, the applicable number of RSUs and any related Dividend Equivalents
shall be settled on such date.
(c)    Death or Disability.
(i)    Notwithstanding anything to the contrary in this Agreement, if, prior to
the settlement in full of the RSUs, the Employee’s status as an employee of the
Company or any of its Subsidiaries is terminated by reason of death of the
Employee, then, one calendar month after such death, the Company shall complete
the settlement in full of the remaining unsettled RSUs and any related Dividend
Equivalents.
(ii)    If, prior to the settlement in full of the RSUs, the Employee’s status
as an employee of the Company or any of its Subsidiaries is terminated by reason
of the Disability of the Employee, then, one calendar month after the Employment
Termination Date, the Company shall complete the settlement in full of the
remaining unsettled RSUs and any related Dividend Equivalents.
(iii)    If settlement is by reason of termination due to death, settlement
shall be to the beneficiary designated by the Employee for such purpose.
(d)    Cancellation of RSUs upon Other Termination of Employment. If, prior to
the settlement in full of the RSUs, the Employee’s status as an employee of the
Company or any of its Subsidiaries is voluntarily or involuntarily terminated
other than pursuant to Section 3(a) or (c) hereof, then the remaining unsettled
RSUs and all related Dividend Equivalents shall automatically be cancelled as of
the close of business on the Employment Termination Date.
(e)    Change in Control. Upon a Change in Control that occurs while the
Employee is employed by the Company or its Subsidiaries, the RSUs shall, subject
to Section 18 of the Plan, continue to vest based on the Employee’s continued
employment with the Company (including any successor to the Company resulting
from the Change in Control) and its Subsidiaries in accordance with the vesting
schedule set forth in Section 2 and all other terms and conditions of this
Agreement; provided, however, that if, on or within two (2) years after the date
of the Change in Control and prior to when the RSUs have been settled in full,
the Employee experiences a Qualifying Termination Without Cause, or the
Employee’s status as an employee of the Company (including any successor to the
Company resulting from the Change in Control) or any of its Subsidiaries is
terminated as a result of the Employee’s death or Disability or pursuant to
Section 3(a) above, then any unvested RSUs (and any related Dividend
Equivalents) shall automatically vest in full as of the Employment Termination
Date and shall be settled on or as soon as administratively practicable (but,
subject to Section 18 below, in no event later than 2.5 months) after the
Employment Termination Date. For purposes of the preceding sentence, a
“Qualifying Termination Without Cause” shall mean the Employee’s status as an
employee of the Company (including any successor to the Company resulting from
the Change in Control) or any of its subsidiaries is terminated by the Company
without Cause at a time when the Employee is meeting performance expectations,
as determined by the Company in its sole discretion.
(f)    Recoupment and Forfeiture. Settlement of all or a portion of the Award
pursuant to this Section 3 is subject to the forfeiture provisions of this
Section 3. Settlement of all or a portion of the Award is subject to recoupment
by the Company pursuant to Section 5.
4.
Withholding and Taxes.

(a)    If the Company and/or the Employer are obligated to withhold an amount on
account of any federal, state or local tax imposed as a result of the grant or
settlement of the RSUs pursuant to this Agreement (collectively, “Taxes”),
including, without limitation, any federal, state or other income tax, or any
F.I.C.A., state disability insurance tax or other employment tax (the date upon
which the Company and/or the Employer becomes so obligated shall be referred to
herein as the “Withholding Date”), then the Employee shall pay to the Company on
the Withholding Date, the aggregate amount that the Company and the Employer are
so obligated to withhold, as such amount shall be determined by the Company (the
“Withholding Liability”), which payment shall be made by reducing the cash
payment described in Section 2(a) above by the amount of the Withholding
Liability, or by any other means satisfactory to the Company or the Employer in
its sole discretion.
(b)    The Employee acknowledges that neither the Company nor the Employer has
made any representation or given any advice to the Employee with respect to
Taxes.
5.
Recoupment and Forfeiture – Detrimental Activity.

(a)    Refund of Stock Value. If the Employee engages in Detrimental Activity
(as defined below in Section 5(c)) during the time periods set forth in each
provision of Section 5(c), then, if the RSUs were settled within the one year
period prior to the occurrence of such event, the Employee shall immediately
deliver to the Company an amount in cash equal to the amount of the payment
described in Section 2(a), before reduction for any applicable Withholding
Liability.
(b)    Forfeiture of RSUs. If the Employee engages in Detrimental Activity prior
to the final settlement of the RSUs, all remaining unsettled RSUs and related
Dividend Equivalents shall be terminated and forfeited.
(c)    For purposes of this Agreement, “Detrimental Activity” shall mean any of
the following:
(i)    engaging, directly or indirectly, in any business activity
(A) competitive with the activity of the Company and/or any of its Subsidiaries,
or (B) in conflict with the interests of the Company and/or any of its
Subsidiaries during the term of employment and a period of two years thereafter;
(ii)    at any time willfully disclosing, other than in the course of the
business of Company and/or its Subsidiares, to any third party trade secret or
other confidential material or information belonging to the Company and/or any
of its Subsidiaries;
(iii)    at any time failing to abide by Employee’s contractual obligations to
assign all intellectual property to the Company and/or any of its Subsidiaries;
(iv)    failing to abide by any other contractual obligations to the Company
and/or any of its Subsidiaries, as set forth in those contracts (including
Section 6 below), including (A) obligations not to solicit employees of the
Company and/or any of its Subsidiaries to perform services for others, and (B)
obligations not to solicit business from clients, vendors or business partners
of the Company and/or any of its Subsidiaries;
(v)    engaging during the term of employment in any action that warrants or
results in termination of Employee’s employment for “Cause,” as defined in
Appendix A;
(vi)    any other willful action determined by the Company to be injurious,
detrimental or prejudicial to any of the interests of the Company and/or any of
its Subsidiaries during the term of employment and a period of two years
thereafter.
(d)    State-Specific Exclusions. To the extent the Employee primarily resides
and works in California, Oklahoma or Nebraska, Section 5(c)(i) of the definition
of Detrimental Conduct shall not apply. In addition, to the extent the Employee
primarily resides and works in California, the Employee will have the right to
modify Section 5 and choose the application of California law to Section 5 of
this Agreement in accordance with California Labor Code §925. If this occurs,
then Section 5(c)(iv) of the definition of Detrimental Activity shall be deemed
modified so that it only prohibits conduct by the Employee that involves the
misappropriation of a trade secret of the Company and/or any of its
Subsidiaries; provided, however, that the Company and/or any of its Subsidiaries
shall continue to retain all of their rights in trade secrets and nothing in
this Agreement shall be construed eliminate, reduce or adversely affect the
rights that the Company and/or any of its Subsidiaries would otherwise have
related to the protection of their trade secrets absent this Agreement.
(e)    As an additional condition of receiving this Award, the Employee agrees
and acknowledges that the Award shall be subject to repayment to the Company in
whole or in part in the event of a financial restatement or in such other
circumstances as may be required by applicable law or as may be provided in any
clawback policy that is adopted by the Company and applicable to the Employee.
6.
Employee Covenants.

(a)    Non-Disclosure and Non-Use of Confidential Information. The Company
and/or any of its Subsidiaries shall provide the Employee with access to
Confidential Information in the course of performance of the Employee’s duties.
Except for in performance of the Employee’s duties for the Company and/or any of
its Subsidiaries, the Employee agrees not to disclose, use, copy, take,
download, upload, duplicate or otherwise permit the use, disclosure, copying,
taking, downloading, uploading, or duplication of any Confidential Information
during or following his/her employment with the Company and/or any of its
Subsidiaries. The Employee agrees to take all reasonable steps and precautions
to prevent any unauthorized disclosure, use, copying or duplication of
Confidential Information. The Employee shall promptly report to the Company
and/or any of its Subsidiaries any actual or suspected violation of
confidentiality obligations toward the Company and/or any of its Subsidiaries
and will take all reasonable further steps requested by the Company and/or any
of its Subsidiaries to prevent, control or remedy any such violation. The
Employee acknowledges and agrees that the Employee shall have no ownership or
privacy interest in materials or information that is stored on or transmitted
using property or equipment or rights leased, licensed or owned by the Company
and/or any of its Subsidiaries, even if the Employee claims an ownership or
privacy interest in such materials or information. The Employee agrees that to
any extent that the Employee uses the Company’s and/or any of its Subsidiaries’
resources for such materials and information, the Employee forfeits any privacy
and ownership interest in them and agrees that they shall be subject to
ownership, access, use and disclosure by the Company and/or any of its
Subsidiaries at any time without notice to or further consent of the Employee.
(b)    Non-Solicitation of the Company’s Employees, Clients, and Prospective
Clients. In exchange for the Company’s provision to the Employee of the good and
valuable consideration set forth above, during the Non-Solicitation Period, the
Employee shall not, without the express, prior written consent of DXC’s General
Counsel, engage, in the Restricted Area, in any of the conduct described below,
either directly or indirectly, individually or as an employee, agent,
contractor, consultant, member, partner, officer, director or stockholder (other
than as a stockholder of less than 5% of the equities of a publicly held
corporation) or in any other capacity for any person, firm, partnership or
corporation other than the Company and/or any of its Subsidiaries:
(i)    solicit (or contact in any manner which could reasonably be construed as
solicitation), hire or employ, attempt to hire or employ, retain as or attempt
to retain as a consultant or an independent contractor, any current employee of
the Company and/or any of its Subsidiaries or any person who was an employee of
the Company and/or any of its Subsidiaries within the 6-month period preceding
such solicitation, contact, hiring or employment, or attempted hiring or
employment;
(ii)    solicit (or contact in any manner which could reasonably be construed as
solicitation) any Client or Prospective Client for the purpose of selling or
providing solutions, products and/or services competitive with Services provided
by or offered by the Company and/or any of its Subsidiaries, or divert or cause
a reduction in the business between the Company and/or any of its Subsidiaries
and any Client or Prospective Client. The Employee understands and acknowledges,
however, that this non-solicitation obligation shall not apply if (i) the Client
or Prospective Client chose to seek such Services from the Employee without the
Employee having taken any steps to solicit its business, and (ii) the Employee
has otherwise complied with the restrictive covenants set forth herein; or
(iii)    solicit or communicate with any vendor, supplier, subcontractor, or
partner of the Company and/or any of its Subsidiaries with which the Employee
worked or about which the Employee received Confidential Information, at any
time during the 12-month period preceding the termination of the Employee’s
employment with the Company and/or any of its Subsidiaries, for the purpose of
persuading or assisting such vendor, supplier, subcontractor, or partner to
terminate, or modify to the detriment of the Company and/or any of its
Subsidiaries, any business relationship with the Company and/or any of its
Subsidiaries.
(c)    (i)    Non-Competition. In exchange for the Company’s provision to the
Employee of the good and valuable consideration set forth above, during the
Non-Competition Period, the Employee shall not, without the express, prior
written consent of DXC’s General Counsel, in the Restricted Area, either
directly or indirectly, individually or as an employee, agent, contractor,
consultant, member, partner, officer, director or stockholder (other than as a
stockholder of less than 5% of the equities of a publicly held corporation) or
in any other capacity for any person, firm, partnership or corporation other
than the Company and/or any of its Subsidiaries, provide Restricted Services for
or on behalf of a Competitor.
(i)    Non-Competition Restriction in the Event of a Reduction in Force. In the
event the Employee’s employment is terminated by the Company and/or any of its
Subsidiaries due to a reduction in force, reorganization or similar type of
restructuring, the Company and/or any of its Subsidiaries may choose to enforce
the provisions of Section 6(c)(i) to the extent permitted by applicable law,
including by providing the Employee additional salary, benefits, or severance
pay (collectively “Severance Pay”) during the Non-Competition Period. If the
Company and/or any of its Subsidiaries choose to make such an offer of Severance
Pay, they may, in their discretion, condition the Employee’s receipt of
Severance Pay on the Employee’s execution of a release of claims against the
Company and/or any of its Subsidiaries.
(d)    State-Specific Exclusions. To the extent the Employee primarily resides
and works in California, Oklahoma or Nebraska, the Employee will not be subject
to the terms of Section 6(c). In addition, to the extent the Employee primarily
resides and works in California, the Employee will have the right to modify
Section 6 as set forth in this paragraph and choose the application of
California law to Section 6 of this Agreement in accordance with California
Labor Code §925. If this occurs, then the restrictions in Section 6(b) shall be
deemed modified so that they only prohibit conduct by the Employee that involves
the misappropriation of a trade secret of the Company and/or any of its
Subsidiaries.
(e)    Notice of Post-Employment Activities. If the Employee accepts a position
with a Competitor at any time within twenty-four months following termination of
employment with the Company and/or any of its Subsidiaries, the Employee must
promptly give written notice to the senior Human Resources manager for the
business sector in which the Employee worked, with a copy to DXC's General
Counsel, and must provide DXC with the information it needs about the Employee’s
new position to determine whether such position would likely lead to a violation
of this Agreement (except that the Employee need not provide any information
that would include the Competitor's confidential information or trade secrets).
The Employee consents to the Company and/or any of its Subsidiaries notifying
his or her new employer of the Employee’s rights and obligations under this
Agreement.
(f)    Compliance with Defend Trade Secrets Act. The Employee acknowledges that
he or she is hereby notified that, in accordance with the Defend Trade Secrets
Act of 2016, 18 U.S.C. § 1833, the Employee will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law, or is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. If the Employee files a lawsuit for retaliation against the
Company and/or any of its Subsidiaries for reporting a suspected violation of
law, the Employee may disclose the trade secrets of the Company and/or any of
its Subsidiaries to the Employee’s attorney and use the trade secret information
in the court proceeding if the Employee files any document containing the trade
secret under seal, and does not disclose the trade secret, except pursuant to
court order.
(g)    Inventions. The Employee acknowledges and agrees that as a function of
the Employee’s employment with the Company and/or any of its Subsidiaries, the
Employee may solely or jointly conceive, develop, reduce to practice or
otherwise produce inventions, software, computer programs, algorithms, source
code, discoveries, know-how, innovations, enhancements, designs, developments,
improvements, techniques, technology, concepts, methods, processes, ideas, trade
secrets and other forms of intellectual property and works of authorship,
whether or not any of the foregoing constitute trade secrets, and whether or not
eligible for copyright, trademark and patent protection (collectively
“Inventions”). The Employee shall make prompt and full disclosure to the Company
and/or any of its Subsidiaries, shall hold in trust for the sole benefit of the
Company and/or any of its Subsidiaries, and hereby assigns exclusively to the
Company without additional compensation or consideration to the Employee all the
Employee’s rights, title and interest in and to any and all Inventions that the
Employee solely or jointly may conceive, develop, reduce to practice or
otherwise produce during the Employee’s employment with the Company and/or any
of its Subsidiaries, including, without limitation, all patent rights, copyright
rights, trade secret rights, and all other intellectual property rights therein.
The Employee waives and quitclaims to the Company any and all claims of any
nature whatsoever that the Employee now or hereafter may have for infringement
of any patent or other intellectual property right relating to any Invention so
assigned to the Company. The Employee agrees to perform all actions reasonably
requested by the Company to establish and confirm the Company’s ownership of
Inventions, including, without limitation, signing and delivering to the Company
(during and after employment) any other documents that the Company considers
desirable to provide evidence of (a) the assignment of all rights of the
Employee, if any, in any Inventions and (b) the Company ‘s ownership of such
Inventions. If the Company is unable to secure the Employee’s signature on any
document necessary to apply for, prosecute or obtain or enforce any patent,
copyright, or other right or protection relating to any Invention, whether due
to the Employee’s mental or physical incapacity or any other cause, the Employee
hereby irrevocably designates and appoints the Company and each of its duly
authorized officers and agents as the Employee’s agent and attorney-in-fact, to
act for and in the Employee’s behalf to execute and file any such document and
to do all other lawfully permitted acts to further the prosecution, issuance and
enforcement of patents, copyrights, or other rights or protections, with the
same force and effect as if executed and delivered by the Employee. The Employee
will assist the Company in applying for, prosecuting, obtaining, or enforcing
any patent, copyright, or other right or protection relating to any Invention,
all at the Company’s expense but without compensation to the Employee in excess
of the Employee’s salary or wages. If the Company requires any assistance after
termination of the Employee’s employment, the Employee will be compensated for
time actually spent in providing that assistance at an hourly rate equivalent to
the Employee’s salary or wages during the last period of employment with the
Company and/or any of its Subsidiaries. Notwithstanding the foregoing, the
Employee’s assignment of Inventions to the Company by way of this Section shall
not apply to any Invention that: (i) was completely developed and reduced to
practice entirely by the Employee prior to employment with the Company and/or
any of its Subsidiaries without using any equipment, supplies, facilities,
services, or Confidential Information of the Company and/or any of its
Subsidiaries; (ii) does not relate to the business of the Company and/or any of
its Subsidiaries, or to the actual or demonstrably anticipated research or
development of the Company and/or any of its Subsidiaries; (iii) does not result
from any work performed by the Employee for the Company and/or any of its
Subsidiaries; or (iv) qualifies as an invention under applicable law in the
Employee’s state of domicile. The Employee has been given the opportunity to set
forth, on the form set forth as Appendix C, a list describing all such
Inventions that (x) the Employee wishes to have excluded from this Agreement,
and (b) have arisen since the last time (if any) that the Employee signed a
transfer of rights agreement in favor of the Company. If the Employee has
completed Appendix C, the Employee must promptly sign it (as indicated) and send
the form to the Stock Plan Administration (“SPA”) department. If no such form is
sent to SPA, the Employee represents that there are no such Inventions. The
parties acknowledge that the Company and/or any of its Subsidiaries may not
necessarily agree with all of the Employee’s assertions of ownership and
reserves the right to review and make its own determinations regarding same. As
to any Invention in which the Employee has an interest at any time prior to or
during the Employee’s employment with the Company and/or any of its
Subsidiaries, if the Employee uses or incorporates such an Invention in any
released or unreleased product, service, program, process, machine, development
or work in progress of the Company and/or any of its Subsidiaries, or if the
Employee permits the Company and/or its Subsidiaries to use or incorporate such
an Invention, the Company and/or its Subsidiaries shall be granted and shall
have an irrevocable, perpetual, royalty-free, worldwide license to exercise any
and all rights with respect to such Invention, including the right to protect,
make, have made, use, sell, copy, disclose, modify, prepare derivative works of
that Invention without restriction and the right to sublicense those rights to
others.
(h)    Copyrights. The Employee acknowledges and agrees that any and all
copyrightable works prepared by him or her within the scope of the Employee’s
employment by the Company and/or its Subsidiaries and/or its predecessors in
interest shall be works made for hire, that the Company and/or its Subsidiaries
shall own all rights under copyright in and to such works, and that the Company
and/or its Subsidiaries shall be considered the author of all such works. If and
to the extent that any jurisdiction should fail to deem any such work to be a
work made for hire owned by the Company and/or any of its Subsidiaries, the
Employee hereby irrevocably assigns to the Company and/or any of its
Subsidiaries all rights, title and interest in and to such work, including the
right to sue, counterclaim and recover for all past, present and future
infringement, misappropriation or dilution thereof, oral rights, and all rights
corresponding thereto throughout the world. To the extent moral rights may not
be assigned, the Employee hereby waives the benefit or protection of same, and
waives all rights under the Visual Artists Rights Act.
(i)    Injunctive Relief and Damages.
(i)    Injunctive Relief. The Employee acknowledges and agrees that if the
Employee were to breach, or threaten to breach, any of the covenants set forth
in Section 6 hereof, the Company and/or any of its Subsidiaries would suffer
immediate and irreparable harm and would therefore be entitled to specific
performance through equitable relief, including injunctive relief, ordered by a
court of appropriate jurisdiction, without the need to post any bond. The
Employee therefore consents and stipulates to the entry of such injunctive
relief in an appropriate court prohibiting the Employee from breaching this
Agreement.
(ii)    Damages. Nothing in this Section shall diminish the right of the Company
and/or any of its Subsidiaries to claim and recover money damages, including the
value and return of equity as provided in Section 5, in addition to injunctive
relief or any other remedy provided by law or under this Agreement.
(j)    Effect on Other Rights and Remedies. The rights of the Company set forth
in this Section 6 shall not limit or restrict in any manner any rights or
remedies which the Company or any of its affiliates may have under law or under
any separate employment, confidentiality or other agreement with the Employee or
otherwise with respect to the events described in Section 6 hereof.
(k)    Reasonableness, Reformation and Revival. The Employee agrees that the
terms and conditions set forth in this Section 6 are fair and reasonable and are
reasonably required for the protection of the interests of the Company. The
Employee further agrees that if the Employee violates the provisions of Sections
6(b) or 6(c) of this Agreement (if applicable) that the number of days that the
Employee is in violation will be added to any periods of limitation on the
activities specified herein. However, if the scope of any provision contained in
Section 6 is too broad to permit enforcement of such provision to its full
extent, then the Company and the Employee agree that, in accordance with Nevada
law, the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall revise the restrictions contained herein to cover the maximum
period, scope and area permitted by law, and enforce this Agreement as reformed
or modified. Subject to the provisions of the foregoing sentence, whenever
possible, each provision of this this Section 6 will be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Section 6 is held to be prohibited by or invalid under applicable law,
such provision, to the extent of such prohibition or invalidity, shall be deemed
not to be a part of this Agreement, and shall not invalidate the remainder of
such provision or the remaining provisions of this Agreement. The Employee
specifically agrees that each provision and subsection of Section 6 is
independent of and severable from the others, and may be enforced independently,
which shall, as applicable, continue in full force and effect after the
expiration or termination of this Agreement.
7.
Registration of Units.

The Employee’s right to receive the cash payment described in Section 2(a) shall
be evidenced by book entry (or by such other manner as the Committee may
determine).
8.
Certain Corporate Transactions.

In the event that the outstanding shares of Common Stock are increased,
decreased or exchanged for or converted into cash, property and/or a different
number or kind of securities, or cash, property and/or securities are
distributed in respect of such outstanding securities, in either case as a
result of a reorganization, merger, consolidation, recapitalization,
reclassification, dividend (other than a regular, quarterly cash dividend) or
other distribution, stock split, reverse stock split or the like, then, unless
the Committee shall determine otherwise, the term “RSU Share,” as used in this
Agreement, shall, from and after the date of such event, include such cash,
property and/or securities so distributed in respect of the shares of Common
Stock, or into or for which the shares of Common Stock are so increased,
decreased, exchanged or converted.
9.
Shareholder Rights.

The Employee shall have no rights of a shareholder with respect to the RSUs
subject to this Award.
10.
Assignment of Award.

Except as otherwise permitted by the Committee, the Employee’s rights under the
Plan and this Agreement are personal; no assignment or transfer of the
Employee’s rights under and interest in this Award may be made by the Employee
other than by will or by the laws of descent and distribution.
11.
Notices.

Unless the Company notifies the Employee in writing of a different procedure,
any notice or other communication to the Company with respect to this Award
shall be in writing and shall be:
(a)    by registered or certified United States mail, postage prepaid, to DXC
Technology Company, Attn: Corporate Secretary, 1775 Tysons Blvd, Tysons, VA
22102; or
(b)    by hand delivery or otherwise to DXC Technology Company, Attn: Corporate
Secretary, 1775 Tysons Blvd, Tysons, VA 22102.
Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Employee, five days after
deposit in the United States mail, postage prepaid, addressed to the Employee at
the address specified at the end of this Agreement or at such other address as
the Employee hereafter designates by written notice to the Company.
12.
Successors and Assigns.

This Agreement shall bind and inure to the benefit of and be enforceable by the
Employee, the Company and/or any of its Subsidiaries, and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Employee may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
herein. Notwithstanding the foregoing, the rights and obligations of the Company
and/or any of its Subsidiaries under this Agreement may, without the consent of
the Employee, be assigned in whole or in part by the Company and/or any of its
Subsidiaries, in their sole discretion, to any subsidiary, venture or affiliate
of the Company or successor in interest to any portion of the business or assets
of the Company and/or any of its Subsidiaries.
13.
Plan.

The RSUs are granted pursuant to the Plan, as in effect on the Grant Date, and
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time; provided, however, that no such amendment shall
deprive the Employee, without his or her consent, of the RSUs or of any of the
Employee’s rights under this Agreement. The interpretation and construction by
the Committee of the Plan, this Agreement and such rules and regulations as may
be adopted by the Committee for the purpose of administering the Plan shall be
final and binding upon the Employee. Until the RSUs are settled in full, the
Company shall, upon written request therefor, send a copy of the Plan, in its
then-current form, to the Employee.
14.
No Employment Guaranteed.

No provision of this Agreement shall (a) be deemed to form an employment
contract or relationship with the Company and/or its Subsidiaries, (b) confer
upon the Employee any right to be or continue to be in the employ of the Company
and/or its Subsidiaries, (c) affect the right of the Company and/or any of its
Subsidiaries to terminate the employment of the Employee, with or without Cause,
or (d) confer upon the Employee any right to participate in any employee welfare
or benefit plan or other program of the Company and/or its Subsidiaries other
than the Plan. The Employee hereby acknowledges and agrees that the Company
and/or any of its Subsidiaries may terminate the employment of the Employee at
any time and for any reason, or for no reason, unless applicable law provides
otherwise or unless the Employee and the Company and/or any of its Subsidiaries
are parties to a written employment agreement that expressly provides otherwise.
15.
Nature of Company Restricted Stock Unit Grants.

The Employee acknowledges and agrees that:
(a)    the Plan was established voluntarily by the Company, it is discretionary
in nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;
(b)    the Company grants RSUs voluntarily and on an occasional basis, and the
receipt of the RSUs by the Employee does not create any contractual or other
right to receive any future grant of RSUs, or any benefits in lieu of a grant of
RSUs;
(c)    all decisions with respect to future grants of RSUs by the Company will
be made in the sole discretion of the Company;
(d)    the Employee is voluntarily participating in the Plan; and
(e)    the future value of the RSUs is unknown and cannot be predicted with
certainty.
16.
Governing Law; Consent to Jurisdiction; Venue.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada, United States of America, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Any action, suit or proceeding to enforce the terms and
provisions of this Agreement, or to resolve any dispute or controversy arising
under or in any way relating to this Agreement, shall be brought exclusively in
the state or federal courts in the State of Nevada, United States of America,
and the parties hereto hereby consent to the jurisdiction of such courts and
waive any objection to venue in such courts, whether on the basis of the
doctrine of “forum non conveniens” or otherwise. If the Employee has received
this or any other document related to the Plan translated into a language other
than English, and the translated version is different than the English version,
the English version will control.
17.
Entire Agreement; Amendment and Waivers.

This Agreement embodies the entire understanding and agreement of the parties
with respect to the subject matter hereof, and no promise, condition,
representation or warranty, express or implied, not stated or incorporated by
reference herein, shall bind either party hereto. Notwithstanding the foregoing,
should the Employee and the Company and/or any of its Subsidiaries be parties to
another agreement with provisions regarding confidentiality, non-disclosure,
non-competition, non-solicitation of clients, prospective clients or employees,
and all related definitions thereof, or any other restrictive covenants included
in this Agreement, such similar provisions of any other such agreement shall
remain in full force and effect. None of the terms and conditions of this
Agreement may be amended, modified, waived or canceled except by a writing,
signed by the parties hereto specifying such amendment, modification, waiver or
cancellation. A waiver by either party at any time of compliance with any of the
terms and conditions of this Agreement shall not be considered a modification,
cancellation or consent to a future waiver of such terms and conditions or of
any preceding or succeeding breach thereof, unless expressly so stated. Any
failure or delay on the part of either party to exercise any remedy or right
under this Agreement shall not operate as a waiver. The failure of either party
to require performance of any of the terms, covenants, or provisions of this
Agreement by the other party shall not constitute a waiver of any of the rights
under the Agreement. No forbearance by either party to exercise any rights or
privileges under this Agreement shall be construed as a waiver, but all rights
and privileges shall continue in effect as if no forbearance had occurred. No
covenant or condition of this Agreement may be waived except by the written
consent of the waiving party.
18.
Section 409A Compliance.

Payments under this Agreement are designed to be made in a manner that is exempt
from or compliant with Section 409A of the U.S. Internal Revenue Code (the
“Code”) as a “short-term deferral,” and the provisions of this Agreement will be
administered, interpreted and construed accordingly (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed).
Notwithstanding anything to the contrary in this Agreement, if, upon the advice
of its counsel, the Company determines that the settlement of an RSU pursuant to
this Agreement is or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A (“409A Taxes”) as applicable at the time such settlement is otherwise
required under this Agreement, then such payment may be delayed to the extent
necessary to avoid 409A Taxes. In particular:
(a)    if the Employee is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Employee’s “separation from
service” (other than due to death) within the meaning of Section 1.409A-1(h) of
the Treasury Regulations, such settlement shall be delayed until the earlier of
(i) the first business day following the expiration of six months from the
Employee’s separation from service, (ii) the date of the Employee’s death, or
(iii) such earlier date as complies with the requirements of Section 409A (the
“Settlement Delay Period”); and
(b)    upon settlement of such RSU, the cash payment described in Section 2(a)
shall be increased by an amount equal to interest thereon for the Settlement
Delay Period at a rate equal to the default rate credited to amounts deferred
under the Company’s Deferred Compensation Plan; provided, however, that such
rate shall be calculated on a monthly average basis rather than a daily basis.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Grant Date.


EMPLOYEE                        
___________________________________________
«Name_x»    




DXC TECHNOLOGY




___________________________________________
By: «Name_x»
Title:     
            


The Employee acknowledges receipt of the Plan and a Prospectus relating to this
Award, and further acknowledges that he or she has reviewed this Agreement and
the related documents and accepts the provisions thereof.

___________________________________________
«Name_x»
ACCEPTANCE DATE



Appendix A


1.
Definitions.

For purposes of this Agreement:
(a)     “Cause” shall mean: (A) fraud, misappropriation, embezzlement or other
act of material misconduct against the Company or any of its affiliates; (B)
conviction of a felony involving a crime of moral turpitude; (C) willful and
knowing violation of any rules or regulations of any governmental or regulatory
body material to the business of the Company or its affiliates; or (D)
substantial and willful failure to render services in accordance with the terms
of his or her employment (other than as a result of illness, accident or other
physical or mental incapacity), provided that (X) a demand for performance of
services has been delivered to the Employee in writing by the Employee’s
supervisor at least 60 days prior to termination identifying the manner in which
such supervisor believes that the Employee has failed to perform and (Y) the
Employee has thereafter failed to remedy such failure to perform.
(b)    “Client” means:
(i) any individual, business entity or other enterprise with respect to which
the Employee provided solutions, products, and/or services of the Company and/or
any of its Subsidiaries (“Services”) during the 24-month period preceding the
termination of the Employee’s employment with the Company and/or any of its
Subsidiaries;
(ii) any individual, business entity or other enterprise with which the Employee
transacted business on behalf of the Company and/or any of its Subsidiaries
during 24-month period preceding the termination of the Employee’s employment
with the Company and/or any of its Subsidiaries; and
(iii) any individual, business entity or other enterprise with respect to which
the Employee possessed Confidential Information during the 12-month period
preceding the termination of the Employee’s employment with the Company and/or
any of its Subsidiaries.


(c)    “Competitor” means:
(i) an individual, business entity or other enterprise engaged or having
publicly announced its intent to engage in business that is substantially
similar to the business of the Company and/or any of its Subsidiaries; and
(ii) an individual, business entity or other enterprise that offers solutions,
products and/or services capable of displacing any Services provided by the
Company and/or any of its Subsidiaries and/or any of its Subsidiaries to any of
its clients.


For purposes of this Agreement, the parties specifically agree (i) that the
Company and/or any of its Subsidiaries are engaged in the business of providing
technology-enabled solutions, products and services; (ii) that the Services and
capabilities of the Company and/or its Subsidiaries include, but are not limited
to, system design and integration, information technology and business process
outsourcing, applications software development, Web and application hosting,
mission support and management consulting; and (iii) that the Company and/or its
Subsidiaries actively solicits business from, and provides Services to, clients
located throughout the United States and the world.


(d)     “Confidential Information” means all confidential and/or proprietary
business information and data, trade secrets, patents, copyrights, sales and
financial data, pricing information, methods, technical information, and
know-how information of the Company and/or any of its Subsidiaries relating to
the business plans and strategies of the Company and/or any of its Subsidiaries
including, but not limited to, information which is marked and/or defined as
restricted information (such as DXC Confidential, DXC Internal Use Only,
Financial Information, or Controlled Information), or otherwise prohibited from
disclosure by DXC’s Confidential Information Policy and/or Code of Business
Conduct. Confidential Information generally refers to information about or
belonging to the Company and/or any of its Subsidiaries or third parties that is
not publicly available and could cause harm if it was disclosed without
permission. Examples include information about existing and proposed business
ventures; corporate strategies; engineering ideas; pricing schedules;
information that requires a security clearance to access; customers and/or
prospects names and lists; marketing plans and procedures; research and
development plans; methods of doing business (both technical and non-technical);
information relating to the design, architecture, flowcharts, source or object
code and documentation of any and all computer software products that the
Company and/or any of its Subsidiaries has developed, acquired or licensed or is
in the process of developing, acquiring or licensing or shall develop, acquire
or license in the future; hardware and database technologies or technological
information; designs, process and systems information; confidential intellectual
property; employee staffing and compensation information; and any other
confidential or proprietary information which relates to the business of the
Company and/or its Subsidiaries or to the business of any Client or Prospective
Client or vendor of DXC or any other party with whom the Company and/or any of
its Subsidiaries agrees to hold information in confidence, whether patentable,
copyrightable or protectable as trade secrets or not. Confidential Information
does not include information which is (i) already known by the Employee without
an obligation of confidentiality, (ii) publicly known or becomes publicly known
through no unauthorized act of the Employee, (iii) rightfully received from a
third party without an obligation of confidentiality, or (iv) disclosed without
similar restrictions by the Company and/or any of its Subsidiaries to a third
party (other than an affiliate or customer of the Company and/or any of its
Subsidiaries).
(e)    “Employer” shall mean the Employee’s employer.
(f)     “Non-Competition Period” means the time of the Employee’s employment and
a period of 12 months following the termination of the Employee’s employment for
any reason.
(g)    “Non-Solicitation Period” means the time of the Employee’s employment and
a period of 24 months following the termination of the Employee’s employment for
any reason.
(h)    “Prospective Client” means any individual, business entity or other
enterprise which is not a Client but (a) whose business the Company and/or any
of its Subsidiaries had solicited at any time during the 12-month period
preceding the termination of the Employee’s employment with the Company and/or
any of its Subsidiaries for any reason, and (b) concerning which solicitation
the Employee obtained the Company’s and/or any of its Subsidiaries’ Confidential
Information.
(i)    “Restricted Area” means:
(i) any geographic area in the world for which the Employee had job
responsibilities during the 12-month period preceding the termination of the
Employee’s employment with the Company and/or any of its Subsidiaries for any
reason;
(ii) any geographic area in the world where DXC engages in business activities
and about which business the Employee obtained Confidential Information during
the 12-month period preceding the termination of the Employee’s employment with
the Company and/or any of its Subsidiaries for any reason; and
(iii) any geographic area in the world from which the Employee, by engaging in
business, can threaten the legitimate business interests of the Company and/or
any of its Subsidiaries in (i) preserving its client relationships and goodwill,
and (ii) protecting its Confidential Information from misuse and/or disclosure.


(j)    “Restricted Services” means:
(i) job duties or other business-related activities that are the same as or
substantially similar to the job duties or business-related activities in which
the Employee participated for the Company and/or any of its Subsidiaries in the
24-month period prior to the termination of the Employee’s employment for any
reason; and
(ii) job duties or other business-related activities in which the Employee could
reasonably be expected to use or disclose, intentionally or inadvertently,
Confidential Information that the Employee received during the 12-month period
prior to the termination of the Employee’s employment for any reason.


(k)    “RSU Share” shall mean a share of Common Stock, subject to adjustment as
described in Section 8 hereof.
(l)    “Scheduled Settlement Date” shall mean the applicable Vesting Date with
respect to a particular tranche of RSUs or as soon as practicable thereafter,
but in no event later than March 15 of the calendar year following the calendar
year that includes the applicable Vesting Date.

















Appendix B


1.
Data Privacy.

(a)    In order to implement, administer, manage and account for the Employee’s
participation in the Plan, the Company and/or any of its Subsidiaries and/or the
Employer may:
(i)    collect and use certain personal data regarding the Employee, including,
without limitation, the Employee’s name, home address and telephone number, work
address and telephone number, work e-mail address, date of birth, social
insurance or other identification number, term of employment, employment status,
nationality and tax residence, and details regarding the terms and conditions,
grant, vesting, cancellation, termination and expiration of all restricted stock
units and other stock based incentives granted, awarded or sold to the Employee
by the Company (collectively, the “Data”);
(ii)    transfer the Data, in electronic or other form, to employees of the
Company and/or any of its Subsidiaries, and to third parties, who are involved
in the implementation, administration and/or management of, and/or accounting
for, the Plan, which recipients may be located in the Employee’s country or in
other countries that may have different data privacy laws and protections than
the Employee’s country;
(iii)    retain the Data for only as long as may be necessary in order to
implement, administer, manage and account for the Employee’s participation in
the Plan.
(b)    The Employee hereby consents to the collection, use, transfer and
retention of the Data, as described in this Agreement, for the exclusive purpose
of implementing, administering, managing and accounting for the Employee’s
participation in the Plan.
(c)    The Employee understands that by contacting his or her local human
resources representative, the Employee may:
(i)    view the Data;
(ii)    correct any inaccurate information included within the Data;
(iii)    request additional information regarding the storage and processing of
the Data
(iv)    request a list with the names and addresses of any potential recipients
of the Data; and
(v)    under certain circumstances and with certain consequences, prevent
further use, transfer, retention and/or processing of the Data.
(vi)    

APPENDIX C – EXCLUDED INVENTIONS


Below is a list of inventions that I believe are subject to exclusion pursuant
to the terms of Paragraph 6(g) of my Fiscal 2021 Service-Based Restricted Stock
Unit Award Agreement.


I understand that, after filling out this form, I must sign it and return it to
the DXC Stock Plan Administration (“SPA”) department at stockplanadmin@dxc.com
with the subject line “FY21 RSU Grant – Excluded Inventions Form.”




 
 Title 
Date
Identifying Number 
or Brief Description




 
 




 
 









Signature_________________________________
Name: ___________________________________
Location: ________________________________
    







